  Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 1 of 14

EXHIBIT A




                                          April 17
Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 2 of 14
Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 3 of 14
Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 4 of 14




     Madrid, Spain
Zazzle.com
Commercial Content License and Distribution Agreement
This Commercial Content License and Distribution Agreement ("Agreement") is made between The Frida Kahlo
Corporation, having a principal place of business at 1111 Kane Concourse Suite 410, Bay Harbour Island, FL, 33154
("Licensor"), and Zazzle.com, Inc., a California corporation, having a principal place of business at 1900 Seaport
Boulevard, 94063 Redwood City, CA ("Zazzle"), and shall be effective as of August 30, 2012 (“Effective Date’),
1, Definitions
1.1 “Confidential Information” means non-public
information of either party that is disclosed by one party (“Disclosing
Party”) to the other party (“Receiving Party”) pursuant to this
Agreement.
12: “Licensed Property” means the artwork, logos,
photographs, trademarks and/or other graphic depictions licensed
from Licensor listed on Exhibit A and provided to Zazzle by Licensor




                                                                                                                        Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 5 of 14
during the Term. Licensed Property includes property owned by
Licensor, including FanMerch as defined in Section 5.2, and
additional property transferred to Zazzle by way of Licensor’s use of
Zazzle’s Create-A-Product API.
1.3. "Licensed Products" are physical products, items, articles
or things made available that include, in whole or in part, the
Licensed Property as approved by Licensor.
1.4 “Net Referral Sales” are defined as the purchase price
received by Zazzle for the Products minus amounts charged for
shipping, handling, packaging, insurance, and sales or similar taxes;
refunds, credits, and reversals; and the face value of the postage (if
the revenue is for Zazzle Custom Stamps).
1.5 “Net Sales” means the purchase price received by Zazzle
minus amounts charged for shipping, handling, packaging, insurance,
and sales or similar taxes; refunds, credits, and reversals; the face
value of the postage (if the revenue is for Zazzle Custom Stamps);
20% of the purchase price if the sale was a Referred Sale; and
upcharges for special sizes, framing, and embellishments
("Upcharges").
1.6 “Referred Sale” means a sale that requires that Zazzle pay
a fee based upon a link from another website.
1.7 "Qualified Sales" means orders for products (including
Licensed Products) placed by referred buyers from graphical or text
links ("Link") displayed on web properties owned by, or operated for,
Licensor, as detected by a 45-day cookie placed in the buyer's
browser by Zazzle.
1.8 “Zazzle Website” means websites owned and/or operated
on behalf of Zazzle, including the website located at
www.zazzle.com and any corresponding foreign domains for such
website.
2. Grant of Rights
2.1 License. Licensor hereby grants to Zazzle a non-exclusive,
transferable (but only as provided in Section 16.8 below) license to
(i) publicly display the Licensed Property on the Zazzle Website and




                                                                                                                     EXHIBIT 1
in promotional materials advertising the Licensed Property and/or the
Zazzle Website, (ii) use, reproduce and modify the Licensed Property
to create Licensed Products, and (iii) manufacture, market, sell and
distribute Licensed Products made by or for Zazzle worldwide. This
license shall be sublicensable only to the extent that Zazzle uses third
party manufacturers to manufacture any particular product category.
2.2 Approvals. Licensee shall have the approval rights set
forth in Sections 5.1, 8.2, and 8.3 below.
3. Royalties, Referral Fees and Discount Pricing
3.1 Royalties. Zazzle will pay Licensor a_ royalty
("Royalty") for all sales of Licensed Products, calculated as follows:
‘ eferral S. itionally pay to Licensor a
referral fee (“Referral Fee”
Statements and Payments
4.1 Statements. An itemized statement of Royalties pursuant to
3.1.a above, and all Referral Fees due and paid will be maintained in
Licensor's online “myzazzle” account. In addition, Zazzle will send
custom reports on a monthly basis Zazzle shall pay Licensor all
Royalties and Referral Fees due no later than forty-five (45) days
following the end of the calendar quarter when the unpaid Royalties
and Referral Fees are earned.
4.2 Records and Audit. Zazzle shall keep records of all sales
transactions sufficient to establish all amounts due to Licensor under
this Agreement and to verify all statements and payments made by
Zazzle to Licensor hereunder. Licensor shall have up to twelve (12)
months following the applicable monthly payment period to provide
Zazzle with notice of its intent to commence an audit of the books
and records of Zazzle relating to the Licensed Products. Licensor
shall provide Zazzle with at least ten (10) business days’ advance
written notice of the approximate date Licensor would like to conduct
the audit, and any such audit shall take place during Zazzle’s regular
business hours. The audit shall be performed by an auditor who has
entered into a written confidentiality agreement protecting or is
otherwise bound to protect Zazzle’s Confidential Information from
disclosure to any third party. Such audit shall be at Licensor’s sole
cost and expense, unless, as a result of the auditor’s examination, it is
determined that the total of Royalties and Referral Fees are
underreported in excess of ten percent (10%) of the total dollar
amount set forth on the statements for the period audited, in which
event Zazzle will pay the documented cost of the audit.
sponsibilities. Zazzle will provide Licensor the
DEF000001
Attorneys' Eyes Only - Highly Confidential
*
5.1. Store Design and Account Management. Zazzle will
provide assistance to Licensor in the design and development of a co-
branded store(s) (“Store”) and will host, and operate the Store
featuring Licensed Products. Zazzle will assign an account manager
to provide support, including managing the Store design based on
Licensor’s brand guidelines, featuring the Licensed Products, content
management, royalty and referral fee reporting. Zazzle will submit
the Store to Licensor for approval prior to marketing the Store to
consumers. Licensor will not unreasonably delay or withhold its
approval.
5.2. Artist Created Designs. Zazzle will announce to its
community of artists that Licensor has agreed to allow Zazzle’s
community to create designs incorporating the Licensed Property
(“FanMerch”), subject to certain restrictions. Zazzle and Licensor




                                                                             Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 6 of 14
will formulate the list of restrictions for each license prior to any such
announcement. Zazzle will manage and host the process and
platform for the uploading and display of FanMerch in accordance
with the restrictions and will be responsible for paying royalties to
the artists who create FanMerch.
5.3. Content Management. During the Term of the Agreement,
Licensee will allow users to create, order and purchase customized
Licensed Products, which shall be subject to guidelines established
by Licensor and provided to Zazzle (“Licensor’s Guidelines”). All
user content to be added in accordance with the paragraph above as a
part of a Customized Licensed Product will be Filtered (as defined
below) by Licensee after the order for the Customized Licensed
Product has been placed but before the order has been fulfilled.
“Filter” and its derivatives means the screening of content being
used by a user to prevent the purchasing of any content which
violates Licensor’s Guidelines.
5.4. Sales and Order Fulfillment. Zazzle will offer the
Licensed Products for sale to customers on the Zazzle Site. The retail
price for Licensed Products is subject to Zazzle’s standard volume
discounts and other promotional offers on the Zazzle Site. Zazzle
will process and fulfill all customer orders and returns and provide all
customer service to customers. This service includes stocking
inventory of blank products.
6. Licensor responsibilities
During the term Licensor will be responsible for:
(i) Artwork. Licensor will provide Zazzle with all
approved, fully cleared image assets for Licensor (“Licensed
Content”) at least 30 days prior to the anticipated launch date of
the Store to be used in accordance with the licenses and other
terms of this Agreement. All Images will be in high-resolution
format and of producible quality. Licensor will also provide
Zazzle with all metadata associated with each asset for Licensor
(“Licensed Content”) in an excel format to be specified by
Zazzle. For each Store, Licensor agrees to provide a substantial
number of designs and promptly to approve designs, products
and related content created by Zazzle. Licensor further agrees to
deliver additional production-quality assets on an ongoing basis.
(ii) Online Distribution. Licensor will to place
Links to Licensor’s Store or Galleries on Licensor-controlled
webpages and affiliated sites no later than ten (10) days after the
Store is live on the Zazzle Website. Links will: a) take the form
of text or graphical links; b) be placed on webpages in a
prominent way (above-the-fold or as an item in the page’s main
navigation); and c) feature the “Powered by Zazzle” logo as
provided to Licensor by Zazzle.
7. Promotion
7.1 Zazzle and Licensor will jointly announce the launch
of the Store, as mutually agreed, with an email announcing the
launch to Licensor customer and prospect list, if applicable, as
well as a launch press release as mutually agreed.
7.2 Zazzle will include Licensor’s name and/or logo in the
“Branded Partner” section or any equivalent and/or successor
area (the “Featured Area”) of the Zazzle Website during the
Term of this Agreement.
7.3 At least once each quarter, the parties will meet to
discuss marketing and promotional campaigns to be run during
the following quarter. If the promotions contemplate product
discounts or give-aways, the parties shall agree as to how the
promotions will be funded. In general, during each quarter
Licensor and Zazzle agree to strategically distribute, market and
promote Licensed Products in the following manner:
(i) Links from Licensor sites and online stores to co-
branded pages created and hosted by Zazzle
(ii) Links from the front-page of Licensor websites to
Zazzle.com/Licensor co-branded pages
(iii) Placements in appropriate categories on Zazzle
website
(iv) Quarterly email marketing campaigns using
Licensor’s lists
8. Samples, Promotional Materials
8.1 Samples. At least five (5) business days before the
commencement of sale of Licensed Products by Zazzle, Zazzle will
furnish to Licensor a representative sample for each product category
(“Samples”). Such Samples shall display a representative selection
of Licensed Property images selected by Zazzle.
8.2 Approval. Licensor will approve or reject the Samples
within five (5) business days following receipt of the Samples. If
written notice of rejection has not been received by Zazzle within
such five (5)-day period, the Samples shall be deemed approved by
Licensor. In the event that Licensor is dissatisfied with the quality of
the Samples, Licensor will notify Zazzle in writing of the reason for
Licensor’s dissatisfaction within such five (5)-day period, and Zazzle
and Licensor will work together to resolve Licensor’s quality
concerns. Zazzle may submit alternate Samples for approval at any
time following rejection by Licensor. Zazzle shall not offer for sale
any Licensed Products until Samples for the applicable Licensed
Product category have been approved by Licensor in accordance with
this Section 8.2.
8.3. Promotional Materials. In the event that Zazzle elects to
produce advertising copy, brochures or any other written or audio or
visual promotional materials, Zazzle will first submit the same to
Licensor for written approval provided, however, that Zazzle will not
be required to seek prior approval for images of previously approved
Licensed Products displayed in advertising or promotional materials
or affiliate channels or shopping feeds. If Licensor fails to either
approve or disapprove a submission in writing within ten (10)
business days of receipt, the submission shall be deemed approved.
If disapproved, Licensor will state the specific aspects of the
submission to which it objects. Zazzle will not use any disapproved
material.
9. Custom Postage Products.
9.1 Notwithstanding anything to the contrary in this
Agreement, if Licensor approves distribution of Licensed Custom
Postage, the provisions of this Section 9 shall apply to all sales of
Licensed tage by Zazzle under this Agreement.
*
9.2 “Licensed Custom Postage” means United States postage
displaying an clement of the Licensed Property and created by Zazzle
for a customer as part of Zazzle’s custom postage product offering.
Licensed Custom Postage is currently sold in sheets consisting of
twenty (20) first-class letter postage pieces per sheet, and each
Licensed Custom Postage piece shall display an image selected by
the customer, all in strict accordance with United States Postal
Service rules and regulations.
9.3. The Licensed Custom Postage is provided by Zazzle
pursuant to technology obtained under a license agreement entered
into between Zazzle and a third-party provider approved by the
United States Postal Service to provide custom postage products
(“Postage Provider”). Notwithstanding anything in this Agreement to
the contrary, and in acknowledgement of the foregoing, Licensor




                                                                           Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 7 of 14
agrees that, in accordance with United States Postal Service
regulations for postage format and design, the Licensed Custom
Postage will be printed to display the following elements in addition
to, and in combination with, the Licensed Property image: (A) a
unique bar code will be printed on the Licensed Custom Postage for
tracking by the United States Postal Service, and (B) attribution of
Licensor and the Postage Provider (only, however, to the extent
required by law or United States Postal Service regulations) shall be
printed in plain text along the outer edge of each Licensed Custom
Postage piece.
9.4 Licensor acknowledges that the Licensed Property on the
Licensed Custom Postage are not approved or endorsed in any way
by the USPS and agrees not to make promotional references to
Licensed Products as “stamps” or “postage stamps,” nor make any
representations which could cause a reasonable person to believe that
the Licensed Property is provided, approved, or endorsed by the
USPS. All use of any trademarks included among the Licensed
Property on Licensed Custom Postage shall conform with all United
States Postal Service regulations applicable to custom postage
products.
9.5 Samples of Licensed Custom Postage provided by Zazzle
to Licensor under Section 8.1 above shall be for quality control and
approval purposes only, and shall not be valid postage.
10. Proprietary Rights.
10.1 Copyright and Trademark Notices. All Licensed Products
must bear the legible trademark and copyright notices set forth on
Exhibit B hereto (or such other reasonable notice as may be provided
in writing by Licensor). Licensor acknowledges the space limitations
of Licensed Custom Postage and hereby agrees to provide Zazzle
with alternate abbreviated forms of its copyright and trademark
notices for display on Licensed Custom Postage.
10.2 Licensor. Zazzle acknowledges and agrees that, as between
the parties, Licensor owns all right, title and interest in and to the
names and marks of Licensor and the Licensed Property, and Zazzle
has not acquired and will not acquire any proprietary rights in the
names and marks of Licensor or the Licensed Property, except as
otherwise expressly provided by the license granted in Section 2
above. Use of the name and trademarks of Licensor and/or the
Licensed Property by Zazzle will be for and inure to the benefit of
Licensor. Zazzle will not take any action to jeopardize Licensor’s
proprietary rights, or acquire any rights, in Licensor’s name or
trademarks or the Licensed Property, except for rights expressly
granted by this Agreement. Licensor may provide Zazzle with use
guidelines and/or other restrictions regarding Zazzle’s right to use
Licensor’s name or trademarks and/or the Licensed Property. Any
and all uses of Licensor’s name or trademarks by Zazzle shall be
agreed to in advance and approved in writing by Licensor prior to any
such use. Licensor may, from time to time, request in writing
specimens of all uses of the Licensor’s name or trademarks to assess
ia
the level of consistency and quality of use of the respective trademark
and to ensure that Zazzle maintains the consistency and quality of
said marks throughout the Term of this Agreement.
10.3 Zazzle Name and Marks. Licensor acknowledges and
agrees that Licensor has not acquired and will not acquire any
proprietary rights in the names and marks of Zazzle (and the names
or marks of certain of its suppliers and/or third-party licensors) by
reason of this Agreement. Notwithstanding the foregoing, uses of
Zazzle names and marks in a factual manner on Licensor’s website
and in any promotional and/or press material for the Licensed
Products, if consistent with Zazzle’s Trademark Guidelines, shall be
deemed approved unless Zazzle specifically notifies Licensor to the
contrary. All such uses and goodwill associated with the Zazzle
name and marks will be for and inure to the benefit of Zazzle.
Licensor will not take any action to jeopardize Zazzle’s proprietary
rights, or acquire any rights, in the Zazzle name or marks, except the
limited use rights specified in this Section 10.3. Zazzle shall provide
Licensor with any Trademark Guidelines and any other restrictions
regarding such use. Any other uses of Zazzle names or marks by
Licensor shall be agreed to in advance and approved in writing by
Zazzle prior to any such use. Zazzle may, from time to time, request
in writing specimens of all uses of the Zazzle name and marks to
assess the level of consistency and quality of use of the respective
trademark and to ensure that Licensor maintains the consistency and
quality of said marks throughout the Term of this Agreement.
11. Confidentiality.
11.1 Confidential Information. Each party acknowledges that in
the course of the performance of this Agreement, it may obtain the
Confidential Information of the other party. The Receiving Party
shall, at all times, both during the Term and thereafter for a period of
three (3) years keep in confidence and trust all of the Disclosing
Party’s Confidential Information received by it. The Receiving Party
shall not use the Confidential Information of the Disclosing Party
other than as necessary to fulfill the Receiving Party’s obligations or
to exercise the Receiving Party’s rights under the terms of this
Agreement. The Receiving Party shall take reasonable steps to
prevent unauthorized disclosure or use of the Disclosing Party’s
Confidential Information and to prevent it from falling into the public
domain or into the possession of unauthorized persons, but in no
event shall the Receiving Party use less care than it would in
connection with its own Confidential Information of like kind. The
Receiving Party shall not disclose Confidential Information of the
Disclosing Party to any person or entity other than its officers,
employees and consultants who need access to such Confidential
Information in order to affect the intent of this Agreement.
11.2 Exceptions to Confidential Information. The obligations
set forth in Section 11.1 above shall not apply to the extent that
Confidential Information includes information that is: (a) now or
hereafter, through no unauthorized act or failure to act on the
Receiving Party’s part, in the public domain; (b) known to the
Receiving Party without an obligation of confidentiality at the time
the Receiving Party receives the same from the Disclosing Party, as
evidenced by written records; (c) hereafter furnished to the Receiving
Party by a third party as a matter of right and without restriction on
disclosure; (d) furnished to others by the Disclosing Party without
restriction on disclosure; or (e) independently developed by the
Receiving Party without use of the Disclosing Party’s Confidential
Information.
11.3 Permitted Disclosures. Nothing in this Agreement shall
prevent the Receiving Party from disclosing Confidential Information
to the extent the Receiving Party is legally compelled to do so by any
governmental investigative or judicial agency pursuant to
proceedings o such agency has jurisdiction; provided,
*
however, that prior to any such disclosure, the Receiving Party shall
(i) assert the confidential nature of the Confidential Information to
the agency; (ii) immediately notify the Disclosing Party in writing of
the agency’s order or request to disclose; and (iii) cooperate fully
with the Disclosing Party in protecting against any such disclosure
and/or obtaining a protective order narrowing the scope of the
compelled disclosure and protecting its confidentiality. Either party
may provide a copy of this Agreement to the following persons
and/or entities who are under obligations of confidentiality
substantially similar to those set forth in this Agreement: potential
acquirers, merger partners and/or investors and to their employees,
agents, attorneys, investment bankers, financial advisors and auditors
in connection with the due diligence review of such party. Either
party also may provide a copy of this Agreement to: (i) the party’s




                                                                             Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 8 of 14
public accounting firm in connection with the quarterly and annual
financial or tax audits, and (ii) to the party’s outside legal advisors in
connection with obtaining legal advice relating to this Agreement, the
relationship established by this Agreement or any related matters.
12. Representations and Warranties.
12.1 Licensor represents and warrants that it has the full right
and authority to enter into this Agreement and the right to grant the
licenses contained in Section 2 of this Agreement.
12.2 Zazzle represents and warrants that it has the full right and
authority to enter into this Agreement.
13. Indemnification.
13.1 By Licensor. Licensor agrees to indemnify and hold
harmless Zazzle and its directors, officers and employees from all
losses, claims of losses, damages and expenses (including without
limitation court costs and reasonable attorneys’ fees) asserted against
Zazzle by third parties arising from or related to infringement of any
rights of any third party by (a) the Licensed Property or (b) the
exercise of the rights granted to Zazzle by Licensor in accordance
with the terms and conditions of this Agreement. The obligations of
this Section 13.1 are contingent on Zazzle (x) giving Licensor prompt
written notice of any such claim; (y) providing reasonable
cooperation in the defense and all related settlement negotiations; and
(z) agreeing that Licensor shall have sole control over the litigation or
settlement of such claim.
13.2 By Zazzle. Zazzle agrees to indemnify and hold harmless
Licensor, its parent, subsidiary and affiliated companies, and their
respective directors, officers and employees from all losses, damages
and expenses (including without limitation court costs and reasonable
attorneys’ fees) asserted against Licensor by third parties arising from
or related to the Zazzle Website, the Licensed Products or Zazzle’s
use of the Licensed Property, except to the extent Licensor is
obligated to indemnify Zazzle under Section 13.1 above. The
obligations of this Section 13.2 are contingent on Licensor (x) giving
Zazzle prompt written notice of any such claim; (y) providing
reasonable cooperation in the defense and all related settlement
negotiations; and (z) agreeing that Zazzle shall have sole control over
the litigation or settlement of such claim.
14. DISCLAIMERS AND LIMITATIONS
14.1 Warranty Disclaimer. EXCEPT AS PROVIDED IN
SECTION 12 ABOVE, THE PARTIES HEREBY DISCLAIM ALL
WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. AND WITHOUT LIMITATION ZAZZLE
DISCLAIMS ANY WARRANTY THAT (A) THE ZAZZLE
WEBSITE WILL BE CONTINUOUSLY AVAILABLE, (B) WILL
OPERATE WITHOUT ERROR, OR BE IMMUNE TO SECURITY
-4-
BREACHES OR THAT (C) ZAZZLE WILL SELL, OR WILL
EXERT ANY EFFORTS TO SELL, ANY SUBSTANTIAL
NUMBERS OF LICENSED PRODUCTS.
14.2 Waiver_of Consequential Damages. EXCEPT WITH
RESPECT TO A BREACH OF SECTION 11 ABOVE OR A
CLAIM FOR INDEMNIFICATION MADE UNDER SECTION 13
ABOVE, NEITHER PARTY SHALL HAVE ANY LIABILITY TO
THE OTHER FOR INCIDENTAL, CONSEQUENTIAL,
INDIRECT, SPECIAL OR PUNITIVE DAMAGES OR
LIABILITIES OF ANY KIND OR FOR LOSS OF REVENUE,
LOSS OF BUSINESS OR OTHER FINANCIAL LOSS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
REGARDLESS OF THE FORM OF THE ACTION, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
PRODUCT LIABILITY OR OTHERWISE, EVEN IF ANY
REPRESENTATIVE OF A PARTY HERETO HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
14.3, LIMITATION OF LIABILITY. EXCEPT FOR THE
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION
13, IN NO EVENT WILL EITHER PARTY’S TOTAL LIABILITY
UNDER THIS AGREEMENT EXCEED THE NET SALES OF
LICENSED PRODUCTS SOLD DURING THE TERM OF THIS
AGREEMENT.
15. Term and Termination. Term and Termination
15.1 Term.
15.2 Termination.
15.3. Effect_of Termination. ee
16. General.
16.1 Gove awx This Agreement shall be governed by and
construed under the laws\of the United States and the State of
DEF000004
Attorneys' Eyes Only - Highly Confidential
*
California as applied to agreements entered into and to be performed
entirely within California between California residents.
16.2 Notices. All notices, demands, requests or other
communications that may be given by any party to the other pursuant
to this Agreement shall be in writing and shall be sent by certified or
registered mail, return receipt requested, by Federal Express or
similar service that records delivery, or by facsimile transmission
combined with any of the foregoing methods of notice, to the
addresses set forth in the preamble to this Agreement, or to such
other address as provided by a party in writing.
16.3 Scope of Agreement. This Agreement, including the
Exhibits referenced herein above and attached hereto, constitute the
entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior or




                                                                                                                Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 9 of 14
contemporaneous, express or implied, written or oral, agreements,
representations and conditions between the parties with respect
thereto. This Agreement may only be modified or amended by a
written instrument signed by the parties.
16.4 Waivers. No failure or delay by either party in exercising
any right, power or remedy under this Agreement shall operate as a
waiver of any such right, power or remedy. Any waiver by either
party of any provision of this Agreement shall not be construed as a
waiver of any other provision of this Agreement, nor shall such
waiver operate as or be construed as a waiver of such provision
respecting any future event or circumstance.
16.5 Severability. In the event any provision of this Agreement
(or portion thereof) is determined by a court of competent jurisdiction
to be invalid, illegal or otherwise unenforceable, such provision shall
be deemed to have been deleted from this Agreement, while the
remainder of this Agreement shall remain in full force and effect
according to its terms.
16.6 Construction. This Agreement reflects the wording
accepted by the parties, and no rule of construction shall apply
against either party. Each party retains the right to correct any
typographical or other clerical errors in this Agreement.
16.7 Survival. Upon any termination of this Agreement, the
following Sections shall remain in full force and effect: 1, 4.2, 10, 11,
12, 13, 14, 15.3 and 16.
16.8 Assignment. Neither party may assign any rights or
delegate any duties under this Agreement (other than the right to
receive payments) without the other party’s prior written consent,
except that either party can assign this Agreement or any of its rights
or obligations arising hereunder to the surviving entity in a merger,
acquisition or consolidation in which it participates, or to a purchaser
of substantially all of its assets. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the parties hereto, and
notwithstanding anything to the contrary in the foregoing, Licensor
shall have the right to terminate this Agreement immediately in the
event that Zazzle is merged or consolidated with or is acquired by a
competitor of Licensor as determined by Licensor in its sole
discretion.
16.9 Counterparts. This Agreement may be executed in two or
more counterparts, any or all of which shall constitute one and the
same instrument.
16.10 Compliance with Laws. Each party shall comply with all
applicable state, federal and local laws in the performance of this
Agreement.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by their respective duly authorized
representatives.
“LICENS
« \Doeano
Name:
tite (CALS 1OEAT-
Date: ¥- [0 ‘WAL.
“ZAZZLE”
ZAZZLE.COM, INC.
By:
Jason Kang, CFO
Date:
*
EXAMPLE FANMERCH TERMS
Use your creativity to create and submit original designs inspired by Frida Kahlo! Design submissions
must be consistent with the terms below, and all designs are subject to removal at any time.
Here's how to get started:
Submit your original artwork, designs and slogans by using the FanMerch Design Tool located at:
www.zazzle.com/[propertyname]
FanMerch designs are limited to the products referenced with the design interface. If you
create a product outside of this offering, it will be removed from the marketplace immediately.
Upon publishing the product, all Frida Kahlo FanMerch submissions will become the property of
Frida Kahlo Corporation.
All image ill be agged i h F ida Kahlo Co o a ion © o FKC
Set your Royalty Rate at []%
o Please Note: Royalty Rates will be re-set to [5]% if they are found to be above the
allowable rate for FanMerch




                                                                                                          Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 10 of 14
The Inspiration! To be informed by Partner
Frida Kahlo Corporation wants to allow artist and fans to create and customize work inspired by the
personality and devotion for life of Frida Kahlo. Frida painted pain and passion using intense, vibrant
colors. Her iconic existence, unique expression and extraordinary art work have provided humanity with
continuing optimism, strength and courage, artist and fans will be able to create their own unique
designs and paintings to customize products for customers worldwide.
Design Guidelines for Frida Kahlo FanMerch:
DO create original designs inspired by Frida Kahlo.
DON'T use Frida Kahlo images or photographs that you find on the web nothing
trademarked or proprietary to another party can be used.
DO create designs in good taste.
DON       reference anything overly racy or distasteful.
DO revise, parody, and play on Frida Kahlo if it fits your design.
DON'T use your designs outside of this program. Permission to use these designs is limited to
this program. DON'T expect any ownership of any revision or parody of Frida Kahlo. All
revisions and parodies become the sole property of Frida Kahlo, and all uses of the Frida Kahlo
inure to the benefit of Frida Kahlo and its licensors.
DON       use profanity, vulgar, hate language or graphically violent images, explicit sexual
language, references to drugs or medication, derogatory references to race, gender, religion,
mental handicap, obesity or physical impairment.
DON       use political party associations. (e.g. Republican, Democratic)
All designs must also abide by Zazzle's Terms of Use and Appropriate Use Guidelines, for more
information please visit:
User Agreement
Non-Exclusive License Agreement
Acceptable Content Guidelines
Special Note about FanMerch:
Frida Kahlo and Zazzle reserve the right to remove any design for any reason, including failure to comply
with the rules above. Any designs that are not submitted thru the [property name] site will be removed
from Zazzle's Marketplace. Zazzle also reserves the right to re-set your royalty rate to [ ]% for any
FanMerch submissions. By submitting FanMerch designs, you agree to these FanMerch terms, which
supplement Zazzle's terms of use and may be updated from time-to-time.
© Add legal line as necessary.




                                                                                                            Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 11 of 14
Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 12 of 14

  EXHIBIT 2
Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 13 of 14
Case 3:19-cv-05449-CRB Document 41-1 Filed 03/03/20 Page 14 of 14
